The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
the document set forth below. This document was signed electronically on March 25, 2019, which may be
different from its entry on the record.



IT IS SO ORDERED.

Dated: March 25, 2019




                  IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION
IN RE RICHARD M. OSBORNE, SR.          CASE NO. 17-17361
                  Debtor               JUDGE ARTHUR I. HARRIS
                                       CHAPTER 11

 AGREED ORDER GRANTING MOTION OF RICHARD M. OSBORNE, SR., DEBTOR IN POSSESSION
                 TO EMPLOY LESLIE E. WARGO, ESQ. AS COUNSEL

          The matter before the Court is the Motion of Richard M. Osborne, Sr., debtor in

possession, to employ Leslie E. Wargo, Esq. as his special counsel in this case pursuant to 11

U.S.C. §327(a) [Doc. 405]. No party having objected to the Motion, Ms. Wargo having filed a

supplemental affidavit [Doc. 417], the Unites States Trustee having reviewed this Order before

filing and the Court having reviewed the Motion and the affidavits finds the same well taken and

it is hereby GRANTED.

                                                    ###
Prepared by:                                          No Objection:
/s/ Frederic P. Schwieg, Esq.                         /s/ Maria D. Giannirakis
Frederic P. Schwieg, Esq. (0030418)                   Maria D. Giannirakis (0038220)
Attorney at Law                                       U.S. Department of Justice
2705 Gibson Dr                                        Office of the U.S. Trustee
Rocky River, OH 44116                                 Metzenbaum U.S. Courthouse
(440) 499-4506                                        201 E. Superior Ave., Ste. 441



                                                     -1-
MTE WARGO-ORDER




17-17361-aih       Doc 419      FILED 03/25/19         ENTERED 03/26/19 08:07:31               Page 1 of 3
(440) 398-0490                                             Cleveland, Ohio 44114-1240
fschwieg@schwieglaw.com                                    (216) 522-7800, ext. 222
                                                           maria.d.giannirakis@usdoj.gov

                  ECF Service

Gregory P. Amend on behalf of Creditor First National Bank of Pennsylvania
gamend@bdblaw.com, grichards@bdblaw.com

Alison L. Archer on behalf of Interested Party Lakeland Community College
alison.archer@ohioattorneygeneral.gov, Trish.Lazich@ohioattorneygeneral.gov;angelique.dennis-
noland@ohioattorneygeneral.gov

Adam S. Baker on behalf of Creditor Michael E. Osborne, Sr.
abakerlaw@sbcglobal.net, adam@bakerlaw.us;abakerlaw@gmail.com

Austin B. Barnes, III on behalf of Creditor Tax Ease Ohio, LLC
abarnes@sandhu-law.com, bk1notice@sandhu-law.com

Robert D. Barr on behalf of Creditor Chicago Title Insurance Company
rbarr@koehler.law, rbarr@koehler.law

David T. Brady on behalf of Creditor Tax Ease Ohio, LLC
DBrady@Sandhu-Law.com, bk1notice@sandhu-law.com

LeAnn E. Covey on behalf of Creditor Bank of America, N.A.
bknotice@clunkhoose.com

Richard W. DiBella on behalf of Creditor Nationwide Mutual Fire Insurance Company
rdibella@dgmblaw.com

Stephen R. Franks on behalf of Creditor Bank of America, N.A.
amps@manleydeas.com

Stephen John Futterer on behalf of Creditor City of Willoughby
sjfutterer@sbcglobal.net, r43087@notify.bestcase.com

Melody Dugic Gazda on behalf of Respondent Home Savings Bank, Successor by Merger to The Home Savings &
Loan Company of Youngstown, Ohio
mgazda@hendersoncovington.com

Dennis J. Kaselak on behalf of Claimant Diane M. Osborne
dkaselak@peteribold.com, Cynthia@peteribold.com

Christopher J. Klym on behalf of Creditor Ohio Department of Taxation
bk@hhkwlaw.com

Matthew H. Matheney on behalf of Creditor First National Bank of Pennsylvania
mmatheney@bdblaw.com, bhajduk@bdblaw.com

Kelly Neal on behalf of Creditor The Huntington National Bank
kelly.neal@bipc.com, donna.curcio@bipc.com

David M. Neumann on behalf of Interested Party Zachary B Burkons



                                                      -2-
MTE WARGO-ORDER




17-17361-aih        Doc 419       FILED 03/25/19          ENTERED 03/26/19 08:07:31             Page 2 of 3
dneumann@meyersroman.com, jray@meyersroman.com;mnowak@meyersroman.com

Timothy P. Palmer on behalf of Creditor The Huntington National Bank
timothy.palmer@bipc.com, donna.curcio@bipc.com

Kirk W. Roessler on behalf of Creditor Estate of Jerome T. Osborne
kroessler@walterhav.com, kballa@walterhav.com;slasalvia@walterhav.com

John J. Rutter on behalf of Creditor Mentor Lumber & Supply Co.
jrutter@ralaw.com

Frederic P. Schwieg on behalf of Attorney Frederic P. Schwieg
fschwieg@schwieglaw.com

Frederic P. Schwieg on behalf of Debtor Richard M. Osborne
fschwieg@schwieglaw.com

Michael J. Sikora, III on behalf of Creditor Chicago Title Insurance Company
msikora@sikoralaw.com, aarasmith@sikoralaw.com

Nathaniel R. Sinn on behalf of Creditor First National Bank of Pennsylvania
nsinn@bdblaw.com, grichards@bdblaw.com

Rachel L. Steinlage on behalf of Interested Party Zachary B Burkons
rsteinlage@meyersroman.com, jray@meyersroman.com;mnowak@meyersroman.com;rbain@meyersroman.com

Andrew M. Tomko on behalf of Creditor Tax Ease Ohio, LLC
atomko@sandhu-law.com, bk1notice@sandhu-law.com

Jeffrey C. Toole on behalf of Interested Party Zachary B Burkons
toole@buckleyking.com, young@buckleyking.com;heberlein@buckleyking.com;toolejr82560@notify.bestcase.com


Michael S. Tucker on behalf of Creditor Citizens Bank, N.A.
mtucker@ulmer.com

Maria D. Giannirakis ust06 on behalf of U.S. Trustee United States Trustee
maria.d.giannirakis@usdoj.gov

Scott R. Belhorn ust35 on behalf of U.S. Trustee United States Trustee
Scott.R.Belhorn@usdoj.gov




                                                       -3-
MTE WARGO-ORDER




17-17361-aih        Doc 419       FILED 03/25/19          ENTERED 03/26/19 08:07:31      Page 3 of 3
